     Case 4:21-cv-00631-SDJ-KPJ Document 9-1 Filed 09/15/21 Page 1 of 1 PageID #: 231


Stephen Quezada

From:                           Michael Moates <michaelsmoates@gmail.com>
Sent:                           Wednesday, September 15, 2021 8:43 AM
To:                             Stephen Quezada
Subject:                        Re: [EXTERNAL] LSC v. Moates Settlement Agreement (with Exhibit A) (9.14.2021).pdf
Attachments:                    Withdraw Motion to Set Aside Judgement.pdf; Untitled attachment 00073.htm;
                                Untitled attachment 00076.pdf; Untitled attachment 00079.htm; Untitled attachment
                                00082.pdf; Untitled attachment 00085.htm



Stephen,

Please see the attached documents.

Please with my permission, file the appropriate documents immediately.

Furthermore, I withdraw all pending PIA requests and civil rights appeal.




                                                        1
